Title: To Benjamin Franklin from James Hutton, 15 September 1784
From: Hutton, James
To: Franklin, Benjamin


				
					
						Dear old friend
						Ockbrook near Derby Sept. 15. 1784
					
					Being at Derby on a Visit I recieve here your kind Lr. of Aug. 18 which your Grandson Left at my House, Pimlico, & my Servant sent after me. I should be glad to see him & shew him that Respect every one related to you has a right to claim from me. The best News, in your Letter, for me is that your malady is tolerable and I wish it may never be long otherwise. I claim a Share in whatever relates to your Person, your kindnesses to me and mine have made me happy in the midst of a sad set of Circumstances which are now over. We send every year a Vessel still to Labradore to carry Provisions & Cloathing to our people settled on 3 Different Parts of the Coast, the Country being as yet utterly incapable of Cultivation. Our great concern last year was, that some English settled on a Fishing Plan more to the South, had enticed some hundred of the Eskimaux to go & visit them, to the great Loss of their time & damage to their beginning moral good behaviour, and hindrance in their providing by fishing & hunting their winter food by that Loss of time at the English Settlements, and I have reason to fear many of them have perished by famine on that occasion. Another bad thing in these courses is that they get Fire arms from those English, & take it ill of us that we will never put arms into their hands, of no real use to them.
					I send this in a Frank to your Grandson & hope it will find him in Town.
					I beg my Comps. at Passy & am Dear old Friend your most obliged & most obedient & affectionate
					
						
							Hutton
						
					
				
				
					I suppose I shall be in Town again in the first week in October.
				
			 
				Addressed: Dr Franklin / Passy
			